internal_revenue_service department of the treasury uniform issue list - sec_999 g eero washington dc keke keke keke kkk keke keke kekkeekek kkk keke kkekkek keke keekekekkkekeekkekek telephone number contact person in reference to date dec op e ep t legend individual a individual b custodian c ira x ira y state v foi rii rior a ak ke ao to kk ok ke eke nk ite to kkk kk kr kk ak i tote rk tr rr ktr kr kee keke keke kkk kekkkkkkkkkek kkk ker re kkk ere rk rk keke kkk keke keke kkk eke kkk kkk kkk ke kek kkk kek keke kk kekkkkkkekkekk kkk kr rk dear frr rkk kkh kk this is in response to a request for rulings submitted submitted on your behalf by your authorized on june representative concerning the federal_income_tax treatment of retirement account into another individual_retirement_account under sec_408 a proposed rollover of funds from one individual of the internal_revenue_code the facts and representations on which the ruling_request is based are as follows individual a was born on date and died on individual a established an on date at age august individual_retirement_account ira x with custodian c beneficiary of his ira x distributions from the ira x pursuant to sec_401 a distribution was made in date have been made since individual a’s death and a of the code and named his estate as the primary he began to receive required the most recent and no distributions keke keke kee keke kek kkk kek 9u individual a signed his last will and testament will on october and individual b was named the executrix of individual a’s will surviving_spouse individual b was born on february his spouse his sec_5 the bequest is of individual a’s will provides for a marital a fractional share of share to individual b the residuary_estate of which the numerator is the amount by which the maximum marital_deduction exceeds the total of any other_amounts allowed as marital_deduction reduced by an amount needed to increase the taxable_estate to the largest amount which will after allowing for the unified_credit against federal estate_tax federal estate_tax being payable by the estate and of which the denominator is the value of the residuary_estate sec_5 also provides that the executrix shall have the power to select the assets to satisfy this bequest but no other credit result in no section of the will provides for a residuary_trust for is on november and after her death the remaining the residuary_trust provides for net_income for the remainder of the residuary_estate after sec_5 funded individual b’s life principal and income will be distributed to individual a’s children interest in specific assets valued at the amount that would have passed to the residuary_trust including her interest as a beneficiary of the residuary_trust disclaimer assets in the amount of the decedent's remaining estate_tax exemption_amount passed to the children of the decedent outright and the entire residuary_estate other than amounts required to satisfy funeral administrative expenses and debts of the decedent passed to individual b pursuant to sec_5 individual b disclaimed her a result of the as form_706 united_states estate and generation-skipping_transfer_tax return filed with respect to individual a shows the value of the total gross_estate at the date of death at approximately dollar_figure million schedule b show the value of securities in ira x as dollar_figure and item fund in ira x as dollar_figure or a total value of approximately dollar_figure marital share of the residuary_estate passing to the spouse of schedule c shows the value of the money market schedule m shows the maximum amount of items through the of keke keke ke kkk kekekkkkkeek pursuant to sec_5 dollar_figure of the will to be approximately the assets in ira y held at custodian c of which the beneficiary is the decedent’s estate were disclaimed by individual b assets of ira y were distributed to the children of individual a individual a of form_706 lists four children of and your representative has asserted that the part as executrix of the estate of individual a individual b individual b will distribute the entire proceeds to proposes to allocate the entire proceeds of ira x marital share of the estate provided for in sec_5 will the estate as named beneficiary and then individual b will have the estate distribute the entire proceeds to herself as the surviving_spouse entitled to receive the marital share pursuant to sec_5 after the distribution of the ira x b will contribute the entire proceeds of the ira x established in her own name which ira will meet the requirements of sec_408 within days to the estate individual of individual a’s will of the code to an ira of the to the based on the above facts and representations the following rulings are requested that ira x all of which is allocated to the marital bequest to individual b under sec_5 will meaning of sec_408 c is not an inherited ira as of the code of individual a’s to individual b within the that the rollover by individual b ira x allocated to the marital bequest under sec_5 will satisfies the requirements of sec_408 a d b of the code and of the proceeds of of the that none of the proceeds of the ira x will be required to be included in individual b’s gross_income in the year of the distribution pursuant to sec_408 sec_408 of the code and sec_408 of the code provides that except as otherwise provided any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be sec_72 in the manner provided under hr kkk kek kkk keke kk keke k kek sec_408 d a i of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract individual not later than the 60th day after the day on which he or she receives the payment or distribution for the benefit of such code sec_408 b of the code provides that sec_408 a in sec_408 d a i period ending on the day of such receipt such individual received any other amount described in such subparagraph from an ira which was not includible in his gross_income because of the application of sec_408 d a does not apply to any transfer described if at any time during the one-year sec_408 c i of the code provides in in the case of an inherited ira pertinent part that sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is contribution a rollover sec_408 c ii of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_1_408-8 question and answer a-4 b of the proposed income_tax regulations provides in part the case of an individual dying after december only beneficiary of the individual who may elect to treat the beneficiary's entire_interest in the trust part of such interest if distribution thereof has commenced to the beneficiary as the beneficiary’s own account is the individual’s surviving_spouse such an election the spouse’s interest in the account would then be subject_to the distribution_requirements of sec_401 a a rather than those of sec_401 a b if the surviving_spouse makes or the remaining that in the kkk kkk kkk keke keke eke kee sec_1_408-8 q a-6 of the proposed_regulations provides in pertinent part that if the surviving_spouse of an employee rolls over a distribution from a qualified_plan into an ira such surviving_spouse may elect to treat the ira as the spouse’s own ira in accordance with the provisions in a-4 there is no requirement under the code or the income_tax regulations promulgated thereunder that a surviving_spouse not have reached her required_beginning_date in order for such individual to claim an ira of a decedent as her own a decedent's ira proceeds pass through a a_trust or an estate and then are generally if third party eg distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from a third party and not from the decedent will not be eligible to roll over the ira proceeds into his or her own ira thus generally said surviving_spouse however in a situation where an estate is the the surviving_spouse is the executrix beneficiary of the ira with sole discretion under the decedent’s will to allocate assets between a marital bequest and a residuary_trust the surviving_spouse allocates ira assets to the marital bequest and the surviving_spouse is the sole beneficiary of the marital bequest outright and in fee sec_408 surviving_spouse as having acquired the ira proceeds from the decedent and not from the estate the service will treat the then for purposes of of the code in this case individual b is the surviving_spouse of individual a and the sole executrix of individual a’s estate individual a’s estate is the beneficiary of his ira x which will be distributed to the estate executrix of individual a’s estate has the authority to allocate assets among individual a’s testamentary bequests will allocate individual a’s ira x to the marital bequest described in sec_5 individual b the beneficiary of said marital bequest will then take said ira x proceeds and contribute them to an ira described in code sec_408 set up and maintained in her name under these circumstances the service does not believe the general_rule should apply of individual a’s will individual b who as kk kkk eee eek kee keke kek keke accordingly we conclude as follows that ira x bequest to individual b under sec_5 inherited ira as sec_408 c of the code to individual b within the meaning of all of which is allocated to the marital of the will is not an that the rollover by individual b of the proceeds of of the ira x allocated to the marital bequest under sec_5 will satisfies the requirements of sec_408 a d b of the code and that none of the proceeds of the ira x will be required to be included in individual b’s gross_income in the year of the distribution pursuant to sec_408 d of the code and this ruling is based on the assumption that individual a’s ira x and the ira to be established by individual b meet the requirements of sec_408 of the code at all times relevant to the transaction described herein and that the rollover will meet all the applicable_requirements of sec_408 d no opinion is expressed with respect to the ira y assets which were disclaimed by individual b the original and a deleted copy of this letter have been sent to your authorized representatives in accordance with a power_of_attorney on file in this office sincerely ok c fourth g riddle jr n chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose notice
